Citation Nr: 0017574	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  97-29 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for hiatal hernia.  

3.  Entitlement to service connection for irritable bowel 
syndrome, claimed as gastrointestinal problems including 
calcification and malabsorption.  

4.  Entitlement to service connection for a psychiatric 
disability to include the question of whether the veteran has 
presented new and material evidence to reopen the claim.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
November 1989 to August 1992, and unverified active military 
service from July 1988 to October 1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's application to reopen his claim for service 
connection for a psychiatric disability and denied service 
connection for a heart disability, a hiatal hernia and a 
digestive disorder, claimed as a stomach condition, liver 
calcification and trauma to the digestive system.  In 
November 1999 the RO found that the veteran had presented new 
and material evidence to reopen his claim for service 
connection for a psychiatric disability, but denied 
entitlement on the merits.  

The issues of service connection for a hiatal hernia and for 
irritable bowel syndrome, claimed as gastrointestinal 
problems including calcification and malabsorption will be 
addressed in the REMAND portion of this document.  


FINDINGS OF FACT

1.  The veteran asserts that he was exposed to chemicals 
during service.  

2.  The record reflects multiple medical diagnoses of 
cardiomyopathy.  

3.  A private medical doctor provided an opinion that one 
possible etiology of the veteran's cardiomyopathy was 
exposure to chemicals.

4.  Service connection for a nervous disorder was denied by 
an unappealed rating action in September 1994.  

5.  The additional evidence associated with the claims folder 
since the September 1994 rating decision is neither 
cumulative nor redundant of the evidence previously 
considered, bears directly and substantively on the matter at 
issue and is of such significance that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
service connection for a cardiovascular disability. 38 
U.S.C.A. §§ 1101, 5107 (West 1991); 38 C.F.R. § 3.303 (1999). 

2.  The September 1994 rating decision which denied service 
connection for a nervous disorder is final; however, new and 
material evidence has been presented to reopen the claim. 38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran has submitted a well-grounded claim for 
service connection for a psychiatric disability. 38 U.S.C.A. 
§§ 1101, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that on a South West Asia 
Demobilization Redeployment medical evaluation conducted in 
June 1991 the veteran denied diseases or injuries while in 
Southwest Asia.  The veteran also denied nightmares, trouble 
sleeping or recurring thoughts about his experiences in 
Desert Storm/Desert Shield.  On physical examination for 
separation in June 1992 the medical history portion of the 
examination report noted a history of depression within 
normal limits.  No abnormalities of the heart, and no 
psychiatric abnormalities were indicated on clinical 
evaluation.  A chest x-ray conducted in June 1992 revealed 
the heart was within normal limits.  The report of a 
September 1992 physical examination for service in the 
National Guard reflects similar results.  

Service connection for a nervous condition was denied by a 
rating action in September 1994.  The veteran was notified of 
that determination, but did not file a timely appeal of the 
denial.  

When the veteran testified at his personal hearing in March 
1997 he stated that he was not treated for cardiac disease 
during active service.  He related that the first treatment 
for cardiac symptoms was in 1995 or early 1996.  He believed 
that his cardiac disorder was attributable to chemical 
exposure in the Persian Gulf.  He also noted that during 
service in the gulf he consulted the chaplain due to 
nervousness.  He believed that his currently diagnosed 
psychiatric condition was related to his service-connected 
skin disorder.  

Received in March 1997 were private medical records dated in 
September 1994.  Chest x-rays were within normal limits.  The 
heart was normal size.  Also of record is an 
Electrocardiogram (EKG) report dated in January 1997 which 
reflects sinus rhythm, and complete left bundle branch block.  
 
On a questionnaire for Persian Gulf veterans regarding 
possible chemical exposure, the veteran indicated that he had 
been present when alarms were sounding, had experienced 
positive fox vehicle detection, and had experienced something 
else which indicated chemical exposure had occurred.  He also 
indicated that his unit was within 50 kilometers of 
Khamisiyah during the first two weeks after the war and that 
he may have experienced or seen someone experience symptoms 
which could be expected after a chemical exposure.  

The report of the veteran's VA general medical examination 
conducted in March 1998 reflected regular sinus rhythm with 
no abnormal sounds.  EKG revealed sinus bradycardia and 
moderate voltage criteria for left ventricular hypertrophy, 
considered possibly to be a normal variant.  

On March 1998 VA examination for mental disorders the veteran 
reported psychiatric treatment beginning in 1995.  At the 
time of examination his symptoms were controlled with 
medication.  The veteran related that his time in the Persian 
Gulf were the most horrible months of his life because of 
loneliness and a feeling of abandonment by his wife, who did 
not write to him and mismanaged the finances in his absence.  
He became anxious, irritable and depressed and was reportedly 
sent to the chaplain, but this was not recorded in his 
service medical records.  In 1995 he reportedly became 
profoundly depressed leading to his consultation with the 
psychiatrist.  The VA examiner noted the veteran was 
superficially anxious, but actually quite depressed.  It was 
considered that the veteran's basic problem is his difficult 
and ineffectual marital relationship which was aggravated by 
being sent to the Persian Gulf.  The diagnosis was Axis I: 
partner relationship problem, dysthymia.  The latter was 
diagnosed as secondary to the primary problem.  

A March 1998 VA chest x-ray revealed cardiomegaly.  

An adenosine stress test EKG report dated in June 1998 
reflects an impression of undetermined adenosine stress test 
electrocardiographic findings due to complete left bundle 
branch block, no arrhythmias.  Two nuclear cardiology reports 
dated on June 26, 1998, and June 30, 1998, reflect 
impressions of 1. mild to moderately dilated atria and 
ventricles (dilated cardiomyopathy); mild biventricular 
dysfunction with associated global hypokinesis, and 2. 
essentially normal study without evidence of Adenosine-
induced ischemia, respectively.  

Also of record is letter signed by Dr. J. M. B-S., who 
relates that on cardiovascular evaluation including a MUGA 
scan the veteran was found to have cardiomyopathy and mildly 
decreased left ventricular functions.  The exact etiology of 
the condition was considered not able to be determined 
inasmuch as there were many possible sources, to include 
chemical exposure.  

On a VA cardiovascular examination conducted in February 1999 
the diagnoses were hypertensive heart disease, complete left 
bundle branch block, and dilated cardiomyopathy with mild 
biventricular dysfunction.  


Legal Analysis

Service connection claim 

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires evidence of (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet.App. 498.  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In this regard a well-grounded claim 
of continuity of symptomatology generally requires medical 
nexus evidence between the continuous symptomatology and the 
current claimed condition. McManaway v. West, 13 Vet. App. 60 
(1999).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

The evidence in this case reflects medical diagnoses of 
hypertensive heart disease, complete left bundle branch block 
and dilated cardiomyopathy with mild biventricular 
dysfunction.  In addition the veteran's private medical 
doctor has provided an opinion regarding the etiology of his 
cardiomyopathy which includes the possibility of etiology 
from chemical exposure.  The veteran has provided lay 
testimony of chemical exposure during service.  Thus the 
record reflects the essential elements of a plausible claim 
for service connection: current medical diagnosis, lay 
evidence of injury in service, and, when the evidence is 
construed in the manner most favorable to the veteran, 
medical evidence of a nexus between the current disability 
and service.  Thus, the claim is well grounded and subject to 
further evidentiary development on remand.  


New and Material Evidence Analysis

By a rating action in September 1994, the RO denied service 
connection for a nervous disorder.  The veteran received 
written notification of that action by letter in September 
1994 and, as he failed to file a timely appeal therefrom, the 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 
(a), 20.302, 20.1103 (1999).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins v. West, 12 Vet. App. 209 (1999),  the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that a three step process 
is required for reopening claims under the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998): the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In its March 1997 determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder, the RO applied the standard set forth in the 
decision of the U.S. Court of Veterans Appeals in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This test required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174. 

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the veteran's application to reopen the previously 
denied claim for service connection for a psychiatric 
disorder must be analyzed under the definition of new and 
material evidence provided at 38 C.F.R. § 3.156(a) (1998), 
rather than the standard set forth in Colvin.  

The pertinent evidence associated with the claims folder 
subsequent to the September 1994  denial of service 
connection for a nervous disorder includes the March 1998 VA 
examination report which reflects the examiner's opinion that 
the veteran's relationship problem and associated dysthymia 
were related to his active service in the Persian Gulf and 
the veteran's testimony that his psychiatric disability was 
related to his service-connected skin disorder.  Thus the 
additional evidence bears directly and substantially upon the 
specific matter under consideration in this case, and is 
neither cumulative nor redundant of evidence previously of 
record.  When the credibility of the evidence is presumed, 
the newly received evidence is of such significance that it 
must be considered in order to fairly decide the merits of 
the claims.  Therefore, it is determined that the veteran's 
additional evidence constitutes new and material evidence, 
and the claim for service connection for a psychiatric 
disorder is reopened.  

On evaluation of well-groundedness, the record reflects the 
veteran's lay testimony of nervousness in service as well as 
a current medical diagnoses of partner relationship problem, 
and dysthymia secondary to partner relationship problem.  
Further, as noted above, the VA examiner has linked the 
veteran's partner relationship problem to service.  When the 
evidence is construed in the manner most favorable to the 
veteran the record presents the essential elements of a 
plausible claim.  The claim is well-grounded and subjective 
to further evidentiary development on remand.  


ORDER

The claim of service connection for a cardiovascular 
disability is well grounded; the appeal to this extent is 
allowed subject to further action as discussed here in below.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disability, the claim is reopened and found to be well 
grounded.


REMAND

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

In light of the fact that the veteran's claims of service 
connection for cardiovascular and psychiatric disabilities 
are well-grounded, the duty to assist is triggered.  
38 U.S.C.A. § 5107 (b) (West 1991).  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

As previously noted the record reflects diagnoses of 
cardiomyopathy, by both VA and private medical doctors.  In 
addition the veteran has presented a statement by a private 
medical doctor that while the exact etiology of the condition 
could not be determined, exposure to chemicals was one 
possible source.  Accordingly, the veteran's claim for 
service connection for a cardiovascular disability must be 
remanded for a medical examination regarding the etiology of 
the veteran's cardiomyopathy.  Similarly, the veteran's claim 
for service connection for a psychiatric disability must be 
remanded for a VA examination so that the examiner can 
specifically determine the nature of all psychiatric 
disorders of the veteran's and the relationship of those 
disorders to service.  

Because there is no duty to assist under 38 U.S.C. § 5107(a) 
absent the submission of a well-grounded claim, see Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998), the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim until such a claim has first 
been established.  Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  

Regarding the veteran's claims for service connection for a 
hiatal hernia and irritable bowel syndrome, claimed as 
gastrointestinal problems, including calcification and 
malabsorption, there is development which needs to be 
completed before determinations on well-groundedness are 
made.  Specifically, not all of the veteran's periods of 
active military service have been verified, and not all of 
the veteran's service medical records have been obtained.

There is a DD-214 on file which reflects active military 
service from November 1989 to August 1992.  However, the DD-
214 notes that the veteran had 3 months of prior active 
service.  Those 3 months of prior service have not been 
verified yet.  On a request for information form dated July 
1993, the RO requested the veteran's service medical records 
and noted that the veteran had active duty service from July 
1988 to October 1988 and from November 1989 to August 1992.  
However, the only service medical records on file are for the 
period from November 1989 to August 1992.  There are no 
records on file for an earlier period.  Accordingly, all of 
the veteran's periods of active military service must be 
verified, and his service medical records for the period 
prior to November 1989 (possibly July 1988 to October 1988) 
must be obtained.  

In light of the need to obtain the aforementioned records and 
to verify the veteran's periods of service, the veteran's 
claims for service connection for a hiatal hernia and for 
irritable bowel syndrome, claimed as gastrointestinal 
problems, including calcification and malabsorption should be 
remanded.  

The RO should specifically advise the appellant that medical 
evidence of a nexus between the veteran's hiatal hernia and 
any gastrointestinal disorders and a period of military 
service or to an already service-connected disability is 
needed to support her claim.  See 38 U.S.C.A. § 5103 (1998); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The RO should also inform the veteran that a well grounded 
claim for compensation under 38 U.S.C. § 1117(a) and 38 
C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission of some evidence of: (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness. VAOPGCPREC 4-99 (May 
3, 1999).

If and only if the RO determines that the veteran's claims 
are well grounded, they should undertake any additional 
development deemed necessary to include a VA examination to 
determine the nature and etiology of the veteran's hiatal 
hernia and any gastrointestinal disorders.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should verify all periods of 
the veteran's service.  This should be 
done using all reasonably available 
means, including contacting the National 
Personnel Records Center and/or the 
veteran's reserve unit.  All efforts to 
verify the veteran's periods of service 
must be documented in the claims folder.  

3.  The RO should ensure that all of the 
veteran's service medical records 
compiled for the period prior to November 
1989 are in the claims folder.  Again, 
this should be done by all means 
necessary, including contacting the 
National Personnel Records Center and/or 
the veteran's reserve unit.  All efforts 
to obtain these service medical records 
must be documented in the claims folder.  

4.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment and 
hospitalization records regarding any 
cardiovascular and psychiatric disorders 
that have not already been made part of 
the claims folder.

5.  The RO should advise the appellant of 
the necessity to submit medical evidence 
which in some fashion links the veteran's 
hiatal hernia and any gastrointestinal 
disorders to a period of military service 
or to an already service-connected 
disability in order to well ground his 
claim.  The RO should inform the veteran 
of the requirements of submitting a well-
grounded claim for a disability due to an 
undiagnosed illness pursuant to 
VAOPGCPREC 4-99 (May 3, 1999).  

6.  The RO should determine whether the 
veteran has submitted a well-grounded 
claim regarding the issue of service 
connection for a hiatal hernia and 
irritable bowel syndrome, claimed as 
gastrointestinal problems including 
calcification and malabsorption, to 
include consideration as due to an 
undiagnosed illness, pursuant to 
VAOPGCPREC 4-99 (May 3, 1999).  If the RO 
determines that the veteran has submitted 
a well-grounded claim, the RO should 
undertake all appropriate development, to 
include, if necessary, a VA examination 
to ascertain the nature and likely 
etiology of the veteran's hiatal hernia 
and any gastrointestinal disorders.  

7.  The veteran should be scheduled for a 
VA cardiovascular examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  The examiner 
should provide diagnoses of all 
cardiovascular disorders, and should 
provide a medical opinion regarding all 
identified cardiovascular disorders, to 
include a discussion of the etiology of 
cardiomyopathy reflected in the record.  
The medical reviewer should provide an 
opinion based on the evidence of record 
as to whether it is at least as likely as 
not that the veteran has a cardiovascular 
disability which is attributable to 
chemical exposure in service.  The 
examiner should determine whether the 
veteran has any cardiovascular symptoms, 
abnormal physical findings, and abnormal 
laboratory test results which are not 
related to a diagnosed cardiovascular 
condition.  

8.  The veteran should also be scheduled 
for VA psychiatric examination.  The 
examiner must thoroughly review the 
claims folder in conjunction with 
evaluating the veteran.  All clinical 
findings and diagnosis should be clearly 
set forth in the examination report.  The 
examiner should provide diagnoses of all 
psychiatric disorders, and should provide 
an opinion as to whether any psychiatric 
disorders had their onset in service 
and/or are related to the veteran's 
service-connected skin disability.  All 
medical opinions must be supported by 
reference to the medical evidence of 
record.

9.  After the development requested above 
has been completed, the RO should ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

10.  The RO should review the veteran's 
claims for service connection for a 
cardiovascular disability and a 
psychiatric disorder on the basis of all 
evidence of record.  The RO should review 
the veteran's claim for service 
connection for a cardiovascular 
disability on the basis of the laws and 
regulations applicable to disabilities 
resulting from diagnosed diseases or 
injuries.  If any action taken remains 
adverse to the veteran should be provided 
with a supplemental statement of the 
case, containing a recitation of all 
relevant evidence and a citation to the 
relevant law and regulations, and a 
statement of the reasons for action 
taken.  The veteran and his 
representative should thereafter be given 
the applicable time to submit additional 
argument.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



